Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim Rejection: Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action dated 04/15/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “a same frequency channel of a first receive signal” and “a same frequency channel of a second receive signal” and “the transceiver being configured to simultaneously transmit and receive signals on a same frequency”. It is not clear what the relationship of these frequencies are to each other (i.e. whether they refer to the same or different frequencies).
Claim 15 recites “an antenna” which appears to have been previously recited in claim 1.
Claims 2 thru 10, and 12 thru 16 are rejected by virtue of their dependence on claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 7, 9 thru 12, and 14 thru 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryzhkov et al (US 9,482,752 B1 newly cited), hereinafter Ryzhkov, in view of Yang et al (US 10,218,490 B1 newly cited), hereinafter Yang.
Regarding claim 1, Ryzhkov discloses a transceiver (system 10 transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5]) comprising an antenna (antenna 18 [Fig. 1]), a transmission path (transmitter 11 [Fig. 1]), a first polarisation receive path (one path for horizontal polarization [col. 2, lines 52-53 & Fig. 2]), and a second polarisation receive path (one path for vertical polarization [col. 2, lines 53 & Fig. 2])
wherein the transceiver further comprises a first cancellation path connected between the transmission path and the first polarisation receive path [Fig. 2], and a second cancellation path connected between the transmission path and the second polarisation receive path [Fig. 2]
However, Ryzhkov does not disclose:
the first cancellation path being configured to vary a transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude so as to reduce self-interference on the first polarisation receive path, the self-interference being due to the transmission signal which is a same frequency channel of a first receive signal
the second cancellation path being configured to vary the transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude so as to reduce self-interference on the second polarisation receive path, the self-interference being due to the transmission signal which is a same frequency channel of a second receive signal
the transceiver being configured to simultaneously transmit and receive signals on a same frequency at a same time
Yang teaches that canceller 800 receives signals Tx1 and Tx2 and applies the phase shifts 802 to produce cancellation signal. Phase-shifted cancellation signals are provided to true time delay tuners 806 and then to amplitude tuners 808, to tune the cancellation signal to cancel leaked and reflected components of the transmit signal and correlated noise [col. 6, lines 30-56 & Fig 4]. Additionally, Yang teaches a simultaneous transmit and receive (STAR) system utilizing the same time-frequency resources [col. 2, lines 23-26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryzhkov to include the teachings of Yang because doing so would prevent receiver saturation and preserve receiver sensitivity, as recognized by Yang.
Regarding claim 2, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, wherein the first cancellation path and second cancellation path each comprises a variable phase shift element and a variable amplitude element connected in series ([Yang - col. 6, lines 30-56 & Figs. 3-4], cited and incorporated in the rejection of claim 1).
Regarding claim 3, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, wherein the first cancellation path and second cancellation path each comprises a tuneable delay line and a variable amplitude element connected in series ([Yang - col. 6, lines 30-56 & Figs. 3-4], cited and incorporated in the rejection of claim 1).
Regarding claim 4, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, further comprising:
A first coupler connected to a second polarisation antenna of the antenna and having an output port connected to the second polarisation receive path (crossguide coupler 43 [Ryzhkov - Figs. 1-2])
A second coupler connected to a first polarisation antenna of the antenna and having an output port connected to the first polarisation receive path (crossguide coupler 56 [Ryzhkov - Figs. 1-2])
A splitter connected to input ports of each of the first coupler and the second coupler and configured to receive the transmission signal from the transmission path (power divider 48 [Ryzhkov - Figs. 1-2])
wherein each of the first cancellation path and second cancellation path is connected to the input of the splitter and to a respective one of the first receive path and second receive path [Ryzhkov - Figs. 1-2].
Regarding claim 5, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, further comprising:
A first coupler connected to a second polarisation antenna of the antenna and having an output port connected to the second polarisation receive path (crossguide coupler 43 [Ryzhkov - Figs. 1-2])
A second coupler connected to a first polarisation antenna of the antenna and having an output port connected to the first polarisation receive path (crossguide coupler 56 [Ryzhkov - Figs. 1-2])
A splitter comprising two outputs and configured to receive the transmission signal from the transmission path, wherein the respective outputs are each connected to respective input ports of the first coupler and second coupler (power divider 48 [Ryzhkov - Figs. 1-2])
wherein each of the first cancellation path and second cancellation path is connected to respective outputs of the splitter and to a respective one of the first and second receive paths [Ryzhkov - Figs. 1-2].
Regarding claim 6, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, further comprising:
a first coupler connected to a second polarisation antenna of the antenna and having an output port connected to the second polarisation receive path (crossguide coupler 43 [Ryzhkov - Figs. 1-2])
a second coupler connected to a first polarisation antenna of the antenna and having an output port connected to the first polarisation receive path (crossguide coupler 56 [Ryzhkov - Figs. 1-2])
a splitter comprising two outputs and configured to receive the transmission signal from the transmission path, wherein the respective outputs are each connected via a power amplifier (low noise amplifiers “LNA” 23a,b [Ryzhkov - Figs. 1-2]) to a respective input port of the first coupler and second coupler (power divider 48 [Ryzhkov - Figs. 1-2])
wherein each of the first cancellation path and second cancellation path is connected to respective outputs of the power amplifiers and to a respective one of the first and second receive paths [Ryzhkov - Figs. 1-2].
Regarding claim 7, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, wherein the first polarisation receive path and second polarisation receive path each include an amplifier (low noise amplifiers “LNA” 23a,b [Ryzhkov - Figs. 1-2]), and wherein the first cancellation path and second cancellation path are connected to the input of the amplifier on each of the respective first polarisation receive path and second polarisation receive path [Ryzhkov - Figs. 1-2].
Regarding claim 9, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, wherein the first cancellation path is connected to the transmission path by a first single tap and is connected to the first polarisation receive path by a second single tap, wherein the second cancellation path is connected to the transmission path by a third single tap and is connected to the second polarisation receive path by a fourth single tap, and wherein the first single tap and the second single tap connect both ends of the first cancellation path, and the third single tap and the fourth single tap connect both ends of the second cancellation path (crossguide couplers 32, 43, 56, couplers 96 [Figs. 2 & 5A]).
Regarding claim 10, Ryzhkov, as modified by Yang, discloses a weather radar comprising transceiver according to claim 1 (providing a suitable weather radar [Ryzhkov - col. 7, line 62]).
Regarding claim 11, Ryzhkov discloses a method of self-interference reduction for a transceiver (system 10 transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5]) including a first cancellation path connected between a transmission path (transmitter 11 [Fig. 1]) and a first polarisation receive path (one path for horizontal polarization [col. 2, lines 52-53 & Fig. 2]), and a second cancellation path connected between the transmission path and the second polarisation receive path (one path for vertical polarization [col. 2, lines 53 & Fig. 2]), the method comprising:
generating a transmission signal (system 10 transmits radar signals in “SVH” mode [col. 10, lines 4-5])
		However, Ryzhkov does not disclose:
the transceiver being configured to simultaneously transmit and receive signals on a same frequency at the same time
varying, in the first cancellation path, the transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude so as to reduce first self-interference on the first polarisation receive path, the first self-interference being due to the transmission signal which is a same frequency channel of a first receive signal
varying, in the second cancellation path, the transmission signal provided by the transmission path by varying at least one of phase shift, delay, or amplitude so as to reduce second self-interference on the second polarisation receive path, the second self-interference being due to the transmission signal which is a same frequency channel of a second receive signal
Yang teaches that canceller 800 receives signals Tx1 and Tx2 and applies the phase shifts 802 to produce cancellation signal. Phase-shifted cancellation signals are provided to true time delay tuners 806 and then to amplitude tuners 808, to tune the cancellation signal to cancel leaked and reflected components of the transmit signal and correlated noise [col. 6, lines 30-56 & Fig 4]. Additionally, Yang teaches a simultaneous transmit and receive (STAR) system utilizing the same time-frequency resources [col. 2, lines 23-26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryzhkov to include the teachings of Yang because doing so would prevent receiver saturation and preserve receiver sensitivity, as recognized by Yang.
Regarding claim 12, Ryzhkov, as modified by Yang, discloses the method according to claim 11, wherein the varied transmission signals are applied to the corresponding first polarisation receive path and second polarisation receive path (Yang - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 11) prior to an amplifier located on each of the first polarisation receive path and second polarisation receive path (low noise amplifiers “LNA” 23a,b [Ryzhkov - Fig. 1]).
Regarding claim 14, Ryzhkov, as modified by Yang, discloses using a transceiver (system 10 transmits and receives radar signals in “SVH” mode (i.e. utilizing the simultaneous transmission and reception of horizontal and vertical waves) [col. 10, lines 4-5]) comprising: using the method according to claim 11, and detecting the self-interference reduced second receive signal whilst transmitting signals (Yang - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 11) using an antenna connected to the transceiver (antenna 18 [Fig. 1]).
Ryzhkov, as modified by Yang, does not explicitly disclose atmospheric imaging.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryzhkov to use the system for atmospheric imaging because it is a known technique for improvement of radar systems to yield predictable result of atmospheric imaging collection.
Regarding claim 15, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1, wherein the transceiver detects the self-interference reduced first receive signal and the self-interference reduced second receive signal whilst transmitting signals (Yang - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 1) using an antenna connected to the transceiver (Ryzhkov - [Fig. 1], cited and incorporated in the rejection of claim 1).
Ryzhkov, as modified by Yang, does not explicitly disclose atmospheric imaging.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryzhkov to use the system for atmospheric imaging because it is a known technique for improvement of radar systems to yield predictable result of atmospheric imaging collection.
Regarding claim 16, Ryzhkov, as modified by Yang, discloses the method according to claim 11, further comprising: creating an interference reduced first receive signal by applying the varied transmission signal from the first cancellation path so as to reduce the first self-interference on the first polarisation receive path; and creating an interference reduced second receive signal by applying the varied transmission signal from the second cancellation path so as to reduce the second self- interference on the second polarisation receive path (Yang - [col. 6, lines 30-56 & Fig 4], cited and incorporated in the rejection of claim 1).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryzhkov, in view of Yang, and further in view of Khojastepour et al (US 2012/0155335 A1 previously cited), hereinafter Khojastepour.
Regarding claim 8, Ryzhkov, as modified by Yang, discloses the transceiver according to claim 1. However, Ryzhkov, as modified by Yang, does not disclose that the transmission signal is varied by the first cancellation path and second cancellation path using an automated adaptive tuning procedure.
Khojastepour teaches that a variable attenuator and delay element are also needed on the path, which in turn have to be auto-tuned and adapted to track the self-interference channel [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryzhkov to include the auto tuning taught by Khojastepour, because doing so would enable the use of variable attenuator and delay elements to compensate for the self-interference channel, as recognized by Khojastepour.
Claim 13 corresponds in scope to claim 8 and therefore is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gan et al (WO 2019201055 A1) discloses a full-duplex self-interference weakening method and system.
Engel (WO2010049922A1) discloses a radio frequency antenna front end.
Askar et al (US 2018/0131502 A1) discloses a transceiver including an antenna arrangement configured for interfacing a wireless transmission channel and including an interface for receiving a sending signal and an interface for providing a receiving signal.
Thesling et al (US 2009/0086862 A1) discloses cross-polar interference cancellation in a dual-polarization system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648